Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to applicant arguments filled on 12/03/2021.
Claim 1, 14, and 20 have been amended.
	Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 14, and 20 recite segmenting tasks associated with a single patient into a plurality of discrete tasks; monitoring activity of the healthcare Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a processor, task information extraction component, an activity monitoring component, and a task optimization component such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of  receiving information identifying currently pending tasks which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 34, where “In this regard, the system can access and retrieve or receive 
operating information from different operating entities in real-time over a course of operating of the one or more operating entities regarding what task needs to be done (e.g., clinical tasks and non-clinical task for performance by a wide range of clinicians, healthcare workers and the like, when and where within the healthcare system at a current point in time and/or over a defined, upcoming period of time.  The system can further extract and receive up-to-date information from the different operating entities regarding who or whom is available to perform the tasks, and who is the best person/persons to perform the tasks.  The system can further evaluate the information using various machine learning models and/or optimization models/algorithms to determine how to schedule performance of the tasks with respect to time and location and how to assign resources (e.g., workers and optionally non-human resources) to the tasks in a manner that results in performing the tasks in the most efficient and effective manner, using the right resources at the right time for the right patient in the right place..”

Paragraph 6 where “according to an embodiment, a system is provided that comprises a memory that stores computer executable components, and a processor that executes the computer executable components stored in the memory.  The computer executable components can comprise a task information extraction component that receives information identifying currently pending healthcare tasks for performance by healthcare workers of a healthcare system.  The computer executable components further comprise an activity monitoring component that monitors activity of the healthcare workers in association with operation of the healthcare system, and an availability analysis component that determines availability information regarding current availability of respective healthcare workers of the healthcare workers to 

The claims recite the additional element of receiving information identifying currently pending tasks, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-13, and 15-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zebarjadi et al. (US 2015/0370974 A1) in view of Lattuca et al. (US 2015/0066529 A1).

In claim 1, a system, comprising: 
Zebarjadi teaches:
a memory that stores computer executable components (Para. 38); and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a task information extraction component that receives information identifying currently pending healthcare tasks for performance by healthcare workers of a healthcare system (Fig. 4 wherein receiving patient request for medical services is taught, i.e. pending tasks are received); 
Zebarjadi does not explicitly teach however Lattuca teaches:
a task identification component that segments tasks associated with a single patient into a plurality of discrete tasks that can be distributed to different healthcare workers of a healthcare system (Para. 37 wherein “system may also segment tasks (e.g., into different stages) and push them to a worker or workers with the appropriate skills, using skill-based assignments of tasks. Two or more workers may therefore complete parts of the same task concurrently”);
Newman further teaches:

an availability analysis component that determines availability information regarding availability of respective healthcare workers of the healthcare workers to perform the currently pending tasks based on the activity information (Para. 5-6 wherein availability of doctor status is taught); and 
a task optimization analysis component that determines a task assignment scheme that assigns one or more of the healthcare workers to the currently pending tasks in a manner that minimizes a total amount of delay between timing of origination of the currently pending tasks and timing of initiation of performance of the currently pending tasks based on the availability information (Para. 7 wherein “Algorithms balancing these and other matching criteria to achieve an optimal match between a patient request for medical services and a doctor may be used in accordance with the present invention”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated segmenting tasks into a plurality of discrete tasks that are distributed to different healthcare workers  as taught in Lattuca into the system that matches providers to a patient of Zebarjadi.  As in Lattuca, it is within the capabilities of one of ordinary skill in the art to modify Zebarjadi to include assigning subtasks of a single person to multiple workers  with the predictable result of having multiple medical workers assigned to a patient at one time.  See MPEP 2143(C).



As per claim 3, Zebarjadi teaches the system of claim 2, wherein the computer executable components further comprise: 
a filtering component that identifies subsets of the healthcare workers capable of performing the respective healthcare tasks based on the defined worker capability information and the defined capability requirements, and wherein the task optimization analysis component restricts assignment of the one or more healthcare workers to the currently pending tasks based on the subsets (Para. 6).

As per claim 4, Zebarjadi teaches the system of claim 2, wherein defined worker capability information identifies different types of healthcare tasks the respective healthcare workers are capable of performing (Para. 6).

As per claim 5, Zebarjadi teaches the system of claim 4, wherein the defined worker capability information further comprises preference classifications for the different types of healthcare tasks representative of relative preference for performance of the different types of healthcare tasks by the respective healthcare workers, and 

As per claim 6, Zebarjadi teaches the system of claim 5, wherein the task optimization analysis component further determines the task assignment scheme using an optimization function that favors respective healthcare tasks of the currently pending healthcare tasks to primary healthcare workers of the healthcare workers that have a higher preference classification for the currently pending tasks relative to secondary healthcare workers of the healthcare workers that have a lower preference classification for the currently pending tasks based on respective types of the currently pending tasks (para. 6-7 wherein doctors may be ranked based on preferences).

As per claim 7, Zebarjadi teaches the system of claim 1, wherein the availability information indicates durations of time until respective healthcare workers of the healthcare workers can initiate the performance of the currently pending tasks (para. 7 wherein travel time to task can be calculated).

As per claim 8, Zebarjadi teaches the system of claim 7, wherein the availability analysis component determines the durations of time based on locations of the respective healthcare workers and task locations of the respective tasks (Para 7).

As per claim 9, Zebarjadi teaches the system of claim 1, wherein the task optimization analysis component further determines the task assignment scheme based 

As per claim 10, Zebarjadi teaches the system of claim 1, wherein the task optimization analysis component further evaluates costs associated with different task assignment schemes that assign the one or more healthcare workers to the currently pending tasks in different manners and selects the task assignment scheme based on the task assignment scheme minimizing the costs (Para. 11).

As per claim 11, Zebarjadi teaches the system of claim 1, wherein the currently pending healthcare tasks involve provision of healthcare to a patient, and wherein the task optimization analysis component determines the task assignment scheme based on one or more preferences of the patient (Para. 5 and 7).

As per claim 12, Zebarjadi teaches the system of claim 1. Zebarjadi does not explicitly teach however Newman teaches wherein the task optimization analysis component further determines the task assignment scheme using one or more machine learning task optimization models configured to infer optimal tasks for performance by the healthcare workers based on analysis of historical operations data regarding historical performance of various healthcare tasks by the healthcare workers under different operating conditions of the healthcare system ( Para. 69 wherein the system has learning capabilities and uses historical data to predict best path for completing a task. Para. 75 teaches “path learning may therefore be used to dynamically optimize 
As per claim 13, Zebarjadi teaches the system of claim 1. Zebarjadi does not explicitly teach however Lattuca teaches system of claim 1, wherein the computer executable components further comprise: a task forecasting component that forecasts upcoming need of the respective healthcare workers in association with performance of future tasks of the healthcare system within a defined, upcoming timeframe, and wherein the task assignment component further determines the task assignment scheme based on the upcoming need (Para. 70, 73, and 74). The motivation to combine references is the same as seen in claim 1. 
Claims 14-20 recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above. \

Response to Arguments
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.



The Applicant argues that the claims recite meaningful specific limitations. Diamond v. Diehr provides an example of allowable specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity…Similarly, the subject claims contain a monitoring element and analysis of data. The Examiner respectfully disagrees. The courts found Diamond v. Diehr patent eligible by the way the additional steps of the process integrated the equation into the process as a whole and not because the claims included a monitoring and analyzing step. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686